Exhibit 10.1

Portions of this document have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a Request for Confidential
Treatment. Redacted portions are indicated with the notation: ****

Agreement in Principle

Between

SmarTire Systems Inc.,

with offices at Suite 150, 13151 Vanier Place in the City of Richmond in the
Province of British Columbia, Canada V6V 2J1



("SmarTire")
And

Beijing Boom Technology Co. Ltd., with offices located at Guangming Mansion,
Liangmaqiao Road, Chaoyang District, Beijing

("Beijing Boom")

Whereas

SmarTire is in the business of developing, manufacturing, and selling Tire
Pressure Monitoring Systems and related devices and;



Whereas Beijing Boom

is interested in establishing a distributorship and marketing relationship that
is mutually beneficial for the distribution and marketing of SmarTire products
in the People's Republic of China ("China"). For purposes of this agreement,
Hong Kong is not included.



Whereas SmarTire

and Beijing Boom jointly agree to work together to finalize a Master Distributor
relationship for the sale of SmarTire products in the Peoples Republic of China.
This document outlines the principle terms and conditions that would be added to
our existing Distribution Agreement.



Definitions:

Products:

SmarTire Tire Pressure Monitoring System complete with full function display.
Part number 060.5004 suitable for installation in Passenger Cars (Aftermarket)
only.

New Products

:



As SmarTire releases new products appropriate to the Chinese market they can be
added to the Distribution Agreement

Certified Dealer:

A certified Dealer is a Dealer that has been trained by Beijing Boom to sell,
install, program and provide local technical support.

Master Distributor:

The Master Distributor is a preferred organization with infrastructure and
capital necessary to service a large or complex geographic territory. The Master
Distributor is responsible for all shipping and receiving of Products into the
Territory and in providing a warranty and service program for customers. To
qualify for a Master Distributorship, the candidate must prove it's ability to
service the market and to purchase an initial stocking order of no less than
**** Products in the first year and **** Products in the second year as defined
above.

 

IT IS HEREBY AGREED:

1. Business Relationship.

SmarTire is interested in appointing Beijing Boom as a Master Distributor of its
Aftermarket Passenger Car Products for sale in the People's Republic of China.
Beijing Boom's status as a Master Distributor may be cancelled by SmarTire if it
is unable to maintain sufficient Product orders as outlined in Section 3 or if
it does not meet certain milestones as outlined in



2

Section 5 provided that failure to meet milestones is not substantially caused
by SmarTire.

SmarTire agrees that it will direct inquiries for Product to be sold in China to
Beijing Boom.

SmarTire agrees that it will not appoint another Master Distributor for a period
of two years from date of this agreement.

In the event that SmarTire cancels the agreement and Beijing Boom has met the
milestones defined in this agreement, SmarTire will reimburse Beijing Boom for
marketing expenses to a maximum of $250,000 US.

2. Discount Structure. In order to qualify as a Master Distributor, Beijing Boom
must place an order for **** systems that are to be delivered to Beijing Boom
within 12 months as outlined below. The intent of both companies is to sell more
than this initial **** order in a 12 month period commencing August 31, 2003. As
an incentive for Beijing Boom to sell more Product, SmarTire will offer an
additional ****% discount on any Product quantities over **** units. To qualify
for this additional discount, the initial order of **** Products must have been
delivered from SmarTire. Order placed prior to this agreement totaling 2,000
Products will count towards this total. Volume discounts for larger quantities
will be considered.

Product

Master Distributor Price

Master Distributor Discount

New Price

Discount Bonus for sales over ****

060.5004

$****

****%

$****

$****

3. Product Orders.

Beijing Boom agrees to purchase a total of **** Products prior to August 31,
2004. The Product will be delivered as follows:



**** Products for delivery in September, 2003 (part of 2,000 commitment prior to
August 31, 2003)

**** Products for delivery in November, 2003

**** Products for delivery in January, 2004

**** Products for delivery in March, 2004

**** Products for delivery in May, 2004

**** Products for delivery in July, 2004

2,000 Products prior to August 31,2003 are part of the **** Product commitment.

Delivery dates above are ship dates from Richmond.

The **** Products agreed to for Year 2 will require the finalization of an
agreed to schedule by May 1, 2004.

4. Payment Terms and Conditions.

Beijing Boom agrees to issue a Purchase Order for **** Product units (**** less
Product already ordered) using the delivery schedule outlined in section 3.
Beijing Boom will post an irrevocable letter of credit in advance of the Product
shipping from Richmond to cover the cost of each of Product deliveries. SmarTire
will be able to draw down funds equal to the total amount of the sales invoice,
including shipping, taxes, and insurance for Product being delivered 90 days
after Product has shipped from Richmond.



These terms will apply for the product orders to March, 2004. After this Payment
Terms and Conditions will be renegotiated.

2% additional discount will apply at any time if payment is received in advance
prior to Product shipping from Richmond.

Portions of this document have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a Request for Confidential
Treatment. Redacted portions are indicated with the notation: ****

3

5. Milestones

.



a. Beijing Boom agrees to establish a network of certified dealers in at least
the following 11 Provinces and Municipalities by December 31, 2003: Beijing,
Tianjing, Shanghai, Chongquing, Jiangsu, Shangdong, Zhejiang, Guangdong, Hunan,
Sichuan, and Shenzhen.

b. Beijing Boom agrees to expand it's network of certified dealers to include
all Provinces by May 1, 2004

c. Beijing Boom agrees to provide monthly updates which include a minimum of the
following information:

i. Number of Dealers, basic information about dealers and the opportunity they
represent

ii. Sales of Product, inventory levels

iii. Forecast for following month and quarter

6. Technical Training.

SmarTire agrees to provide Beijing Boom Certified technical training on the
Product and subsequently on any SmarTire product sold by Beijing Boom. Training
will be provided to Beijing Boom in Richmond, BC any time upon receipt of 30
days notice. Beijing Boom would be responsible for any costs or expenses
associated with this training. In addition, SmarTire would offer Beijing Boom
training once during SmarTire's fiscal year (August 1 - July 31) in the Peoples
Republic of China. Cost of this training will be borne by SmarTire.



7. Auto-show personnel and technical support

. SmarTire agrees to provide personnel to participate in a maximum of two
tradeshows per year. SmarTire's only financial responsibility for participation
in these events will be for the travel and living expenses incurred by its
employees.



8. Packing style.

SmarTire agrees to provide Beijing Boom with a single package to house the
Product.



9. Quality certificate.

SmarTire agrees to provide Beijing Boom with a Quality Certificate for the
Product.



10. Business Visitors travel documents and costs.

SmarTire agrees to invite selected customers, dealers or distributors identified
by Beijing Boom to Vancouver and to host them as guests of the company. Any
costs associated with travel and lodging will be paid by others.



11. Registered trade-marks and patents.

SmarTire agrees to continue to pursue Trade-mark and patent registration in
China.



12. Samples for the auto shows and quality testing.

SmarTire agrees to provide Beijing Boom with any existing design or artwork,
marketing materials or collateral that would help Beijing Boom create
appropriate sales and marketing materials for the Chinese market. SmarTire will
continue work to identify the contractor who produced the Product display and
will forward a design or the contact information regarding the manufacturer of
the display to Beijing Boom. SmarTire agrees to supply 20 Products at no cost
for testing and promotional and 40 Products at 50% of Distributor price. These
are to be shipped as soon as possible.



13. Warranty Support.

SmarTire agrees to provide warranty support products equal to 1/2% of product
shipment.



 IN WITNESS WHEREOF, the parties hereto have executed this agreement on the 8th
day of September, 2003.

 

On behalf of SmarTire

 

On behalf of Beijing Boom

 

 

 

/s/ Robert Rudman

 

/s/ Cai Jian Ming

Per: Robert Rudman

 

Per: Cai Jian Ming

